Title: To Alexander Hamilton from Tench Coxe, 10 April 1793
From: Coxe, Tench
To: Hamilton, Alexander


Walnut Street [Philadelphia] Wednesday EveningApril 10th. 1793.
Sir,
Having completed the purchase of Lands lying in the State of Pennsylvania from sundry individuals, for the joint and equal account of John Barker Church and myself, to the amount of the Sum of Ten Thousand Dollars, as originally proposed and agreed between us, I communicate to you an account of the Purchases. They are as follows
1st. Sixteen thousand acres of Land in the counties of Northampton and Luzerne, agreeably to a contract of the twelfth day of March past, between Blackall William Ball & Francis Joseph Smith, and myself.
2ly. Eight thousand acres of Land in the Counties of Northumberland & Luzerne agreeably to Contracts of the 30th March & 1st & 4th days of April between William Stedman and myself.
3ly. Twenty three thousand acres of land in the counties of Northampton and Luzerne, agreeably to a contract of the tenth day of April Instant, between Alexander and William Alexander Patterson & Daniel Stroud, and myself.
These Lands according to the best estimate I can form, will amount to about ten thousand dollars.
You will remember that I mentioned to you, that Four thousand acres, a part of the first parcel of 16,000 acres, was under an offer to a friend well known to you, and whose name shall be communicated. I daily expect his decision. Should he not elect to take the Lands within the course of the current month, they shall remain a part of the joint purchase for Mr Church and myself. Should he elect to take them, I shall endeavor to be prepared for securing another equivalent parcel.
I have the honor to be Sir   Your most obedient Servant
Tench Coxe.
Memorandum of the lands referred to above and their presumed Costs according to the provisions of the contracts.




Dolls.


16,000 Acres bought of Ball & Smith—expected to cost 22 ½d—or 25 Cents ⅌ acre—patented
4000   


8000 Acres bought of William Stedman ditto 16⅞d or 18¾  Cents



23,000 ditto bought of Pattersons & Stroud ditto
5812.50


31,000 Acres (16⅞ or 18¾  Cents)



47,000 As. Total



Expence of Inspection
300.00


Dolls 10,112.50


One undivided moiety of the said 47,000 Acres purchased for and the property of John Barker Church Esqr. and the other the property of Tench Coxe—on account of the above Contract, there were paid to me by you five hundred dollars on the 9th day of April 1793, and five hundred dollars on the 10th day of April 1793.
Alexander Hamilton EsquireAgent for John Barker Church Eqr. of London.
